          Case 1:20-cr-00521-CM Document 152 Filed 08/23/21 Page 1 of 1




                                                     August 23, 2021

Honorable Colleen McMahon
Chief United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

BY ECF
                                                     Re:     United States v. James Cahill
                                                             20 Cr. 521 (CM)
Dear Judge McMahon:

                In an Order dated May 25, 2021, the Court grated defendant James Cahill’s (“Cahill”)
motion to be permitted to live at his home in Long Beach, New York from July 1, 2021 through Labor
Day. Living at this location has beneficial to both Cahill’s physical and mental health. For this
reason, Cahill respectfully requests that he be permitted to continue to live in Long Beach through
October 15, 2021. He has been fully compliant with all conditions of his release. Pretrial Services
(“PTS”), by United States Pretrial Service Officer Andrew Abbott, consents to this application and
the government, by Assistant United States Attorney Jason Swergold, defers to PTS on this
application.

               Thank you for Your Honor’s consideration of this request.


                                                     Very truly yours,

                                                     Sanford Talkin
                                                     Sanford Talkin

cc:    AUSA Jason Swergold
       AUSA Jun Xiang (by ECF)
       AUSA Danielle Sassoon (by ECF)
       SAUSA Laura de Oliveira (by ECF)
       USPTO Andrew Abbott (by email)
